                                                                    1
                                                                                                   UNITED STATES DISTRICT COURT
                                                                    2
                                                                                                              DISTRICT OF NEVADA
                                                                    3
                                                                    4     UNITED STATES OF AMERICA,
                                                                                                                            Case No. 2:17-cr-00391-APG-VCF
                                                                    5                            Plaintiff,
                                                                                                                                             ORDER
                                                                    6     vs.
                                                                                                                             STIPULATION TO MODIFY ORDER
                                                                    7     DUSTIN M. LEWIS,                                  SETTING CONDITIONS OF RELEASE
                                                                                                                                      [ECF NO. 15]
                                                                    8                            Defendant.
                                                                    9
                                                                   10           Pursuant to the Stipulation of the Parties and good cause appearing,
CHRISTIANSEN LAW OFFICES




                                                                   11           IT IS ORDERED that the Order Setting Conditions of Release [ECF No. 15] be
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   modified as follows:
                                 Las Vegas, Nevada 89101




                                                                   13           1.      Paragraph 20, which limits Defendant Lewis’ travel to the Continental U.S.,
                                                                   14                  shall be modified to allow Defendant to travel outside of the U.S. for up to three
                                                                   15                  weeks during March 2020, with Europe as his travel destination.
                                                                   16           2.      Defendant Lewis will provide his U.S. Pretrial Services Supervising Officer
                                                                   17                  with his travel documentation and itinerary at least two weeks prior to his
                                                                   18                  scheduled departure date.
                                                                   19           3.     Paragraphs 17 and 19, which required the surrender of Lewis’ passport and
                                                                   20                  preclude him from obtaining a passport, shall be modified to require U.S. Pretrial
                                                                   21                  Services to return Defendant Lewis’ passport to him at least two business days
                                                                   22                  prior to his documented scheduled departure. Defendant Lewis shall be required
                                                                   23                  to return his passport to U.S. Pretrial Services within two business days of his
                                                                   24                  documented date of return to the U.S.A
                                                                   25           6.     Counsel for Lewis in informed that the Pre-trial Services Officer supervising
                                                                   26                  Lewis has no objection to Lewis traveling outside the U.S.A. with Europe as his
                                                                   27                  travel destination so long as Defendant Lewis provides his travel itinerary in
                                                                   28                  advance and returns his passport within 2 business days of his return.


                                                                                                                        3
                                                                    1   4.    All other provisions of the Order Setting Conditions of Release shall remain
                                                                    2         unchanged.
                                                                    3   Dated: January
                                                                        DATED          13, 2020.
                                                                                AND DONE    this _____ day of _________, 2020.
                                                                    4
                                                                    5
                                                                                                           ________________________________
                                                                    6
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                    7
                                                                    8
                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                              4
